Case 1:18-cr-00167-HG Document 230 Filed 01/22/21 Page 1 of 6   PageID #: 2052



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )    CR. NO. 18-00167 HG-02
                                     )
                  Plaintiff,         )
                                     )
            vs.                      )
                                     )
YVONNE CAITANO,                      )
                                     )
                  Defendant.         )
                                     )
                                     )

    ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION OF THE
   COURT’S ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO REDUCE
  SENTENCE UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF
                              No. 208)

      Defendant Yvonne Caitano requests reconsideration of the

Court’s September 29, 2020 Order denying her Motion for

Compassionate Release pursuant to the First Step Act, 18 U.S.C. §

3582(c)(1)(A).

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

      Defendant’s Motion for Reconsideration (ECF No. 208) is

DENIED.

                            STANDARD OF REVIEW


      Defendant brings the present motion for reconsideration

pursuant to District of Hawaii Local Rule 60.1.           The Local Rule

provides three grounds justifying reconsideration:

      (a)   Discovery of new facts not previously available;

      (b)   Intervening change in law; and/or,

                                      1
Case 1:18-cr-00167-HG Document 230 Filed 01/22/21 Page 2 of 6   PageID #: 2053



      (c)   Manifest error of law or fact.

      District of Hawaii Local Rule 60.1.

      A motion for reconsideration must accomplish two goals.

First, it must demonstrate some reason why the court should

reconsider its prior decision.        Second, it must set forth facts

or law of a strongly convincing nature to induce the court to

reverse its prior decision.       United States v. Rodrigues, 16-cr-

00529 DKW-01, 2020 WL 5634310, *1 (D. Haw. Sept. 21, 2020)

(citing Na Mamo O ’Aha ’Ino v. Galiher, 60 F.Supp.2d 1058, 1059

(D. Haw. 1999)).

      Motions for reconsideration are disfavored and the district

court has discretion to grant or deny such a motion.            Id.


                            PROCEDURAL HISTORY


      On September 29, 2020, the Court issued an ORDER DENYING

DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE UNDER THE FIRST

STEP ACT (COMPASSIONATE RELEASE).         (ECF No. 206).

      On October 30, 2020, Defendant filed a DEFENDANT YVONNE

CAITANO’S MOTION FOR RECONSIDERATION OF DEFENDANT’S EMERGENCY

MOTION TO REDUCE SENTENCE UNDER THE FIRST STEP ACT (COMPASSIONATE

RELEASE).    (ECF No. 208).

      On November 5, 2020, the Court issued a briefing schedule.

(ECF No. 209).

      On December 2, 2020, the Government filed its Opposition to

Defendant’s Motion for Reconsideration.         (ECF No. 212).


                                      2
Case 1:18-cr-00167-HG Document 230 Filed 01/22/21 Page 3 of 6   PageID #: 2054



      On January 4, 2021, Defendant filed a Supplemental

Declaration.    (ECF No. 223).     The Declaration indicated that

Defendant Caitano had contracted COVID-19.

      On the same date, the Court ordered the Government to file a

Response and contact the Bureau of Prisons (“BOP”) facility and

provide Defendant’s current medical status to the Court.             (ECF

No. 224).

      On January 19, 2021, the Government filed its Response and

Defendant’s current medical records.         (ECF Nos. 226 and 229).

                                 ANALYSIS

      Defendant’s motion for reconsideration is premised on

discovery of new facts that she claims were not previously

available.    District of Hawaii Local Rule 60.1(a).


I.    Defendant’s November 7, 2019 Medical Records And The July
      30, 2020 Letter Were Previously Available


      Defendant asserts that her Motion for Compassionate Release

failed to include outdated medical records from November 7, 2019,

indicating that she has a body mass index of “35.0-35.9”.

(Motion at p. 4, ECF No. 208).        The November 7, 2019 records were

available to the Defendant and not provided to the Court by the

Defendant prior to the Court’s September 29, 2020 ruling,

therefore do not form a basis for reconsideration.

      Even if the Court considered the records, they do not alter

the analysis.     In its September 29, 2020 Order, the Court



                                      3
Case 1:18-cr-00167-HG Document 230 Filed 01/22/21 Page 4 of 6   PageID #: 2055



considered Defendant’s claim that obesity supported her request

for compassionate release.       The Court found that her April 2020

medical records reflected that she was obese and had a body mass

index of 37.4.     (Order at p. 14, ECF No. 206).       The Court

evaluated the entirety of the factors presented in her Motion,

including her age and medical conditions along with the Section

3553(a) factors, and properly rejected her request for

compassionate release.

      Defendant’s Motion for Reconsideration also cites to a July

30, 2020 letter from an Assistant United States Attorney in a

case before the District of Maryland.         The letter is not

previously unavailable and is irrelevant to the Defendant’s case

here.

      Finally, Defendant cites to the Centers for Disease

Control’s (“CDC”) website.       The information on the CDC’s website

provided by the Defendant is not materially different than was

specifically cited by the Court in its September 29, 2020 Order.

      None of the records cited by the Defendant provide a basis

for reconsideration.


II.   Defendant Has Contracted And Recovered From COVID-19


      Defendant also seeks reconsideration on the basis that she

contracted COVID-19 after the Court issued its Order of September

29, 2020.

      Defendant’s BOP medical records reflect that Defendant


                                      4
Case 1:18-cr-00167-HG Document 230 Filed 01/22/21 Page 5 of 6    PageID #: 2056



tested positive for COVID-19 on December 28, 2020.              (Ex. A,

attached to Govt.’s Supp. Response, at p. 2, ECF No. 229).

Defendant did not have any severe symptoms, and she had a normal

temperature without requiring medication.          (Id. at pp. 2, 4-7).

Defendant’s only negative symptom was a headache on December 29,

2020, which was treated with Ibuprofen.         (Id. at p. 7).

Defendant was deemed asymptomatic as of January 4, 2021.              (Id. at

p. 5).   Defendant was released from the 14-day quarantine on

January 11, 2021.     (Id. at p. 2).

      Little is understood about the possibility of COVID-19 re-

infection, however, the fact that Defendant has already

contracted COVID-19 and recovered counsels against a finding of

extraordinary and compelling circumstances to warrant granting

immediate release.     United States v. Ofa, Crim. No. 17-00145 JMS-

01, 2020 WL 4496497, *2-*3 (D. Haw. Aug. 4, 2020).              Numerous

courts have concluded that the dangers associated with COVID-19

are not a ground for relief for someone who already had the

disease and recovered.      United States v. Molley, Crim. No. 15-

0254 JCC, 2020 WL 3498482, *2 (W.D. Wash. June 29, 2020); United

States v. Zubkov, 460 F.Supp.3d 450, 454 (S.D.N.Y. May 18, 2020).

      Courts have also determined that contracting and recovering

from COVID-19 does not provide a basis for reconsideration of an

order denying compassionate release.         United States v. Rodrigues,

16-cr-00529 DKW-01, 2020 WL 5634310, *2-*3 (D. Haw. Sept. 21,

2020).


                                      5
Case 1:18-cr-00167-HG Document 230 Filed 01/22/21 Page 6 of 6   PageID #: 2057



III. Section 3553(a) Factors

      In order to be eligible for compassionate release, Defendant

must establish that release is appropriate pursuant to the

factors set forth in 18 U.S.C. § 3553(a) and that she is not a

danger to the safety of others or the community.           18 U.S.C. §

3582(c)(1)(A); U.S.S.G. § 1B1.13(2).

      Defendant’s Motion for Reconsideration ignores the Court’s

analysis of the Section 3553(a) factors.         There is no basis for

reconsideration of the Court’s Order denying her Motion pursuant

to the Section 3553(a) factors.        Defendant’s immediate release

would not adequately reflect the seriousness of the offense,

would not properly deter similar criminal conduct, and would not

protect the public.      The factors in Section 3553(a) do not

support the immediate release of the Defendant.

                                CONCLUSION

      Defendant’s Motion for Reconsideration (ECF No. 208) is

DENIED.

      IT IS SO ORDERED.

      Dated: January 22, 2021, Honolulu, Hawaii.




United States v. Yvonne Caitano, Crim. No. 18-00167 HG-02; ORDER
DENYING DEFENDANT’S MOTION FOR RECONSIDERATION OF THE COURT’S
ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE
UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 208)
                                6
